In this suit plaintiff, in 1933, foreclosed a mortgage on defendant's property and purchased at the sale in July, 1933. In December, 1933, defendants petitioned for moratorium relief which was granted and, by subsequent orders, continued until November 14, 1938, when the court, on plaintiff's motion and a finding of no homestead rights, terminated the moratorium. Defendants filed an appeal, claiming the premises constituted their homestead and, therefore, they were equitably entitled to moratorium relief until July 1, 1939; also "because the entering of an order denying said moratorium relief, without first requiring an accounting of the rental value theretofore paid to and collected by plaintiff and appellee and of the disbursements made therefrom, pursuant to court orders directing the allocation of said rentals, and fixing and determining the amount then due and for which redemption could be made, constituted an abuse of discretion upon the part of said circuit judge."
Counsel for defendants in his brief expressly abandons the question of homestead rights.
The record does not show that an accounting was at any time requested or even called to the attention of the circuit judge.
In Hissey v. Petz, 289 Mich. 668, we held that an accounting, if desired, is at the end of the moratorium.
If defendants desired to redeem, and to that end have an accounting, they should have asked for it and, under the record, not having asked for it, cannot raise the point for the first time on appeal. If an accounting was desired and, in fact, notwithstanding the record, requested and not passed upon by the court, the proper step would have been a timely application to the court for reconsideration. *Page 319 
The mortgage was a junior one and we are not informed of the amount of the incumbrances or the value of the property.
Under the record, the order terminating the moratorium is affirmed, with costs to plaintiff.
BUSHNELL, C.J., and SHARPE, POTTER, CHANDLER, NORTH, McALLISTER, and BUTZEL, JJ., concurred.